Mokris, J.
Defendant seeks by this appeal to have set aside the order of 2 January 1970 contending, among other things, that the court failed to find that the defendant had the means to comply with the previous order of the court. While it may be that if properly presented, the contentions might have merit, the questions raised by defendant are not before us. The order was entered 2 January 1970, and defendant attempted to appeal therefrom on 2 February 1970. His attempted appeal thus comes much too late. We note also that the record is clear that the defendant agreed to and did pay the $200 required to extinguish the arrearage of $3675 and further entered into a compromise reducing the weekly payments from $25 to $20.
For the reasons stated herein defendant’s appeal is dismissed.
Mallard, C.J., and Graham, J., concur.